Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.





	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda Takuta et al. (JP2017161385 A, Published 14 Sep 2017) in view of ABE (US. Pub. No. 2018/0081161).

Regarding claim 1, Yasuda teaches an observation apparatus([para 0002]- cells and the like cultured in sample containers called "well plates" and "microplates" have been observed as samples) comprising: an imaging unit that images an observation target accommodated in a container([see in Fig. 1]-imaging unit 13); a movement unit that scans the observation target using an observation region of the imaging unit by relatively moving at least one of the container or the imaging unit with respect to the other in accordance with a predetermined scheduled trajectory([para 0017-0018]- an imaging device that images an image-imaging object held together with a liquid in a sample storage portion having a light-transmitting bottom surface, and holds a container that holds a sample container having one or more of the sample storage portions. A unit, an illumination unit that irradiates an image-imaging object held in the sample storage unit with light, an image-imaging unit that captures an image-imaging object held in the sample storage unit, and the image-imaging unit according to an imaging position. A drive unit that integrally moves the illuminating unit and the illuminating unit, and a control unit that controls the operation of the illuminating unit, the imaging unit, and the driving unit, and the illuminating unit moves to the bottom surface of the sample storage nit); a measurement unit that acquires measured shape information of the container by measuring a shape of the container along a scanning trajectory of the observation target using the observation region([para 0002; 0008; 0010]- the shape of the bottom surface of the sample storage portion is circular, and in the first imaging arrangement determination step, imaging using the first illumination optical system is performed. The reference position determination step for determining the reference position, which is any one of the plurality of imaging positions to be output, and the line segment connecting the center of the sample storage unit and the reference position are rotated around the center of the sample storage unit.); a storage unit that stores reference shape information acquired by measuring the shape of the container using the measurement unit along a reference trajectory which is a reference in a case where the shape of the container is measured in accordance with the scheduled trajectory([para 0002; 0008; 0010]- the shape of the bottom surface of the sample storage portion is circular, and in the first imaging arrangement determination step, imaging using the first illumination optical system is performed. The reference position determination step for determining the reference position, which is any one of the plurality of imaging positions to be output, and the line segment connecting the center of the sample storage unit and the reference position are rotated around the center of the sample storage unit).
However, Yasuda does not explicitly disclose a calculation unit that calculates a shift of the scanning trajectory with respect to the reference trajectory based on the reference shape information and the measured shape information; and a control unit that corrects the scheduled trajectory based on the shift and scans the observation 
In an analogous art, ABE teaches a calculation unit that calculates a shift of the scanning trajectory with respect to the reference trajectory based on the reference shape information and the measured shape information; and a control unit that corrects the scheduled trajectory based on the shift and scans the observation target using the observation region by controlling the movement unit based on the corrected scheduled trajectory([para 0075]- step S115, the all-in-focus image generation unit 232 generates a multi-focus superimposed image SI.sub.1 having the shift amount .sigma.  from the Z stack image after the shift processing of the slice image.  That is, by averaging the pixel values of pixels the positions of which correspond to each other between the reference image M.sub.k and the slice image M.sub.j after the shift processing, the pixel value of each pixel in the multi-focus superimposed image SI.sub.1 is calculated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ABE to the modified system of Yasuda a microscopy system, a microscopy  method for observing a thick object such as a cell nucleus or a stem cell by using a biological microscope having a focal depth level of several tens of .mu.m, users want to promptly specify a region of interest located in a depth direction (Z direction) along the optical axis of an observation optical system [ABE; abstract].
Regarding claim 2, Yasuda teaches wherein an accommodation part that accommodates the observation target is formed in the container, and the measurement unit acquires the measured shape information by measuring a shape of a bottom  imaging position of a sample container having a first illumination optical system and a second illumination optical system and having one or more sample storage portions. This is an imaging arrangement determining method for determining the arrangement of a plurality of imaging positions in an imaging apparatus that performs imaging while switching the illumination optical system used with the second illumination optical system, and imaging by the imaging apparatus is performed. A first step of determining an effective visual field region, and a first position along the wall surface of the sample storage portion, a plurality of imaging positions to be imaged using the first illumination optical system are arranged).
Regarding claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 5 have been met in apparatus claim 1.
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 6 have been met in claim 1.






Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda  in view of ABE as applied to claim 1 above and further in view of NAKAYAMA (US. Pub. No. 2012/0027170 A1).

Regarding claim 3, the combination of Yasuda and ABE does not explicitly disclose wherein the calculation unit calculates an inclination of the scanning trajectory with respect to the reference trajectory as the shift based on the reference shape information and the measured shape information. 
In an analogous art, NAKAYAMA teaches wherein the calculation unit calculates an inclination of the scanning trajectory with respect to the reference trajectory as the shift based on the reference shape information and the measured shape information([see in claim 12]- a radiological image detector that has a  rectangular shape and detects the radiological image, wherein the shift amount acquiring unit acquires the shift amount based on the inclination of a side of the radiological image detector with respect to a straight line connecting the two focal positions; [see also in para 0023] ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of NAKAYAMA to the modified system of Yasuda and ABE  a radiological image capturing and displaying method and apparatus that captures a subject in different radiographing directions to acquire radiological images from the different radiographing directions and displays a stereoscopic image using the radiological images [NAKAYAMA, para 0006].



Reasons for allowance

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, wherein the control unit determines a direction in which the scanning trajectory is inclined with respect to a proceeding direction of the reference trajectory based on an image in which the observation region is imaged by the imaging unit, and corrects the scheduled trajectory based on the direction in which the scanning trajectory is inclined and the shift calculated by the calculation unit. 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	MATSUBARA et al., US 2017/0322405  A1, discloses a measuring apparatus.
2.	ISOMURA et al., US 2015/0125066 A1, discloses a measuring apparatus.
3.	AOKI et. al., US 2018/0045935 A1, discloses method for controlling an observation apparatus.
.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MD N HAQUE/Primary Examiner, Art Unit 2487